UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6092


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARD ANDRE   HUDSON,     a/k/a   Steven   Orlando   Hudson,   a/k/a
Dantee Keys,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:07-cr-00016-JPJ-RSB-1; 1:12-cv-80404-JPJ-RSB)


Submitted:   May 30, 2013                        Decided:    June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard Andre Hudson, Appellant Pro Se. Jennifer R. Bockhorst,
Assistant United States Attorney, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leonard    Andre    Hudson          seeks    to    appeal    the     district

court’s    order    dismissing         as    untimely       his    28    U.S.C.A.    §    2255

(West Supp. 2013) motion.              The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)            (2006).              A     certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner       satisfies      this          standard        by     demonstrating          that

reasonable       jurists      would         find     that    the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies     relief        on   procedural           grounds,        the     prisoner       must

demonstrate       both    that    the       dispositive          procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                   Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Hudson has not made the requisite showing.                           Accordingly, we

deny    Hudson’s    motion       for    a    certificate          of    appealability      and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal     contentions        are     adequately         presented    in    the



                                              2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3